DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,723,325) in view of Cohen (7,096,511) and L. D. Despres (2,368,972).
Regarding claim 1, Perry teaches a combination headband and neck scarf comprising: 
a neck scarf portion having a first width (figs 5-6, members 33 and 36); and 
a headband portion having a second width (figs 5-6, members 32 and 35), wherein said first width is larger than said second width (fig 6) and said neck scarf portion and said headband portion are one continuous piece forming an endless loop (fig 5) wherein said neck scarf portion and said headband portion are knitted (col 3, line 40-42) or crocheted and wherein said headband portion size or tightness is adjustable by a first fastener (figs 5-6, member 26-28) located at a first junction between said neck scarf portion and said headband portion wherein said first fastener is tightening said headband portion (fig 5, col 3, lines 23-35).  
Perry does not teach the fastener is button fastener and said button is pushed through any knitted or crocheted portion of said headband, and the width is constant.
Cohen teaches a combination headband and neck scarf having constant width (col. 6, lines 13-14).
It would have been obvious of one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using the constant width, as taught by Cohen, in order to provide comfort and aesthetic qualities (Cohen, col 3, lines 34).
While the modified structure Perry-Cohen teaches all limitations of claim 1 but said button is pushed through any knitted portion of the structure.
Despres teaches a headband having a button (Fig 9, member 9) which is able to push through any knitted portion (col 2, lines 5-26 on the left).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using a button which can push through any knit portion, as taught by Despres, in order to tight the headband  in any desirable arrangement (Despres, col 2, lines 25-35).
Regarding claim 5, the modified structure Perry-Cohen-Despres discloses said headband portion is configured to be worn over ears and head of a user (Perry, figs 5-6, claims 3-4).  
Regarding claim 6, the modified structure Perry-Cohen-Despres discloses said neck scarf portion is configured to be worn around a neck of a user (Perry, figs 5-6, claims 3 and 7).  
Regarding claim 7, the modified structure Perry-Cohen-Despres discloses both said neck scarf and said headband portions are configured to be worn around a neck of a user (Perry, figs 5-6, claims 3-4 and 7).  
Regarding claim 8, the modified structure Perry-Cohen-Despres discloses said headband portion is configured to be attached to said neck scarf portion by a second button (fig 6 shows more than 1 fastener, members 26-27) on said headband portion pushed through a buttonhole or through an opening (fig 6, member 29) in said neck scarf portion when both said neck scarf and headband portions are worn around the neck of said user.  
Regarding claim 16, Perry teaches a method of making a combination headband and neck scarf comprising: 
Knitting (col 3, lines 40-41) or crocheting a neck scarf portion having a first width (figs 5-6, members 33 and 36); 
Knitting (col 3, lines 40-41) or crocheting a headband portion having a second width (figs 5-6, members 32 and 35) wherein said first width is larger than said second width and wherein said neck scarf portion and said headband portion are one continuous piece forming an endless loop (fig 6); and 
adding a first fastener (fig 6, members 26-28) located at a first junction between said neck scarf portion and said headband portion wherein said first fastener is pushed through a portion (fig 6, members 29 and 31) of said headband for adjusting size or tightness of said headband portion over a user's ears (abstract and col 3, lines 23-35).  
Perry does not teach the fastener is button fastener and said button is pushed through any knitted or crocheted portion of said headband, and the width is constant.
Cohen teaches a combination headband and neck scarf having constant width (col. 6, lines 13-14).
I would have been obvious of one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using the constant width, as taught by Cohen, in order to provide comfort and aesthetic qualities (Cohen, col 3, lines 34).
While the modified structure Perry-Cohen teaches all limitations of claim 1 but said button is pushed through any knitted portion of the structure.
Despres teaches a headband having a button (Fig 9, member 9) which is able to push through any knitted portion (col 2, lines 5-26 on the left).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using a button which can push through any knit portion, as taught by Despres, in order to tight the headband  in any desirable arrangement (Despres, col 2, lines 25-35).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,723,325), Cohen (7,096,511) and L. D. Despres (2,368,972) as applied to claim 1 above, and further in view of Walker (2003/0121127).
Regarding claim 3, the modified structure Perry-Cohen-Despres teaches all limitation of claim 1 and Perry further teaches a second button (fig 6 show more than 1 button, member 26-28), but does not teaches said second button on a front of said headband portion configured to be decorative.  
Walker teaches a headgear having a decorative button on a front portion (fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by having a button on the front, as taught by Walker, in order to have a user look adorable without change the entire scarf.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,723,325), Cohen (7,096,511), L. D. Despres (2,368,972), and Walker (2003/0121127) as applied to claim 1 above, and further in view of Tuoriniemi et al. (2003/0032133).
Regarding claim 4, the modified structure Perry-Cohen-Despres-Walker teaches all limitation of claim 4 except the plurality decorative structure is knitting. 
Tuoriniemi teaches a knitted decorative structure (para 0035).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to make of the embellishments by knitting, as taught by Tuoriniemi, to save the cost because the entire structure is knitting; therefore it would be obvious to also make of embellishments by knitting.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,723,325), Cohen (7,096,511) and L. D. Despres (2,368,972) as applied to claim 1 above, and further in view of Hefele (5,153,064).
Regarding claim 10, the modified structure Perry-Cohen-Despres teaches all limitation of claim 1 except the knitted structure is lined with fleece.  
Hefele teaches a knitted structure is lined with fleece (col 3, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by adding fleece liner, as taught by Hefele, in order to allow the ability of knit stretching without destroy the structure.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,723,325) in view of L. D. Despres (2,368,972).
Regarding claim 11, Perry teaches a method of wearing a combination headband and neck scarf comprising: 
providing a combination knitted (col 3, lines 40-41) or crocheted headband and neck scarf comprising: 
a neck scarf portion having a first width (figs 5-6, members 33 and 36); 
a headband portion having a second width (figs 5-6, members 32 and 35) wherein said first width is larger than said second width (fig 6) and wherein said neck scarf portion and said headband portion are one continuous piece forming an endless loop (fig 5); and 
5MK16-001Serial No. 15/797,129a first fastener (figs 5-6, member 26-28) located at a first junction between said neck scarf portion and said headband portion; 
placing said headband portion over ears and head of a user (abstract, col 1, lines 55-57); 
adjusting size or tightness of said headband portion over said user's ears and head by pushing said first fastener through a portion (fig 6, members 29 and 31) of said headband (fig 5, col 3, lines 23-35); and 
thereafter, in a figure 8 pattern (fig 6), placing said neck scarf portion around said user's neck (claim 3).  
Perry does not teach the fastener is button fastener and said button is pushed through any knitted or crocheted portion of said headband.
Despres teaches a headband having a button (Fig 9, member 9) which is able to push through any knitted portion (col 2, lines 5-26 on the left).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using a button which can push through any knit portion, as taught by Despres, in order to tight the headband  in any desirable arrangement (Despres, col 2, lines 25-35).

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,723,325) and L. D. Despres (2,368,972) as applied to claim 11 above, and further in view of Walker (2003/0121127).
Regarding claim 13, the modified method Perry-Despres teaches all limitation of claim 11 and Perry further teaches a second button (fig 6 show more than 1 button, member 26-28), but does not teaches said second button on a front of said headband portion.  
Walker teaches a headgear having a button on a front portion (fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by having a button on the front, as taught by Walker, in order to attach some decorative structure as needed.
Regarding claim 18, the modified method Perry-Despres-Walker teaches all limitation of claim 18 except placing a second button on a front of said headband portion wherein said second button is configured to do one or more of:
providing a decoration to said headband portion; 
attaching said headband portion to said neck scarf portion when both said neck scarf and headband portions are worn around the neck of said user; and 
interchangeably attaching one of a plurality of knitted embellishments to said headband portion.  
Walker teaches a headgear having a button on a front portion to provide a decoration to said headband portion (fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by having a button on the front, as taught by Walker, in order to attach some decorative structure as needed.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,723,325), L. D. Despres (2,368,972), and Walker (2003/0121127) as applied to claim 13 above, and further in view of Tuoriniemi et al. (2003/0032133).
Regarding claim 14, the modified method Perry-Despres-Walker teaches all limitation of claim 14 except the plurality decorative structure is knitting. 
Tuoriniemi teaches a knitted decorative structure (para 0035).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to make of the embellishments by knitting, as taught by Tuoriniemi, to save the cost because the entire structure is knitting; therefore it would be obvious to also make of embellishments by knitting.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,723,325), L. D. Despres (2,368,972), and Walker (2003/0121127) as applied to claim 13 above, and further in view of F. J. Wengen (2,199,473).
Regarding claim 15, the modified method Perry-Despres-Walker teaches all limitation of claim 15 except removing said headband portion from over said user's head and ears; and attaching said headband portion to said neck scarf portion by said second button.  
Wengen teaches a step of said headband portion from over said user's head (fig 3) and ears; and attaching said headband portion to said neck scarf portion by said second button (figs 1-2, member 12).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Perry by using the step of Wengen, in order to adjust the structure as needed

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,723,325), Cohen (7,096,511) and L. D. Despres (2,368,972) as applied to claim 16 above, and further in view of Hefele (5,153,064).
Regarding claim 20, the modified method Perry-Cohen-Despres teaches all limitation of claim 4 except the knitted structure is lined with fleece.  
Hefele teaches a step of a knitted structure is lined with fleece (col 3, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Perry by adding fleece liner, as taught by Hefele, in order to allow the ability of knit stretching without destroy the structure.
Response to Arguments
Applicant’s arguments, see, filed 08-12-2022, with respect to the rejection(s) of claim(s) 1, 3-8, 10-11, 13-16, 18, and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as analyzed above.


Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732